Citation Nr: 1451763	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for chronic headaches, claimed as secondary to service-connected status post contusion injury to the left orbit with fracture of the lamina papyracea of the ethmoid sinus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1968 to August 1972.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2012 decision by the RO which denied, in part, service connection for bilateral defective hearing and chronic headaches.  A videoconference hearing before the undersigned was held in January 2014.  


FINDINGS OF FACT

1.  At the videoconference hearing in January 2014, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claim of service connection for bilateral defective hearing.  

2.  The preponderance of the competent, probative evidence showed that the Veteran's current headaches were not present in service or until many years thereafter, and are not causally or etiologically related to, or aggravated by his service-connected left orbit contusion injury and lamina papyracea fracture of the ethmoid sinus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of service connection for bilateral defective hearing by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).  

2.  The Veteran does not have a headache disorder that had its onset in service or is proximately due to, the result of, or aggravated by his service-connected status post contusion injury to the left orbit with fracture of the lamina papyracea of the ethmoid sinus.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November and December 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Furthermore, based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with his Virtual (VBMS) electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and provided sufficient information to render a fair and impartial determination on the merits of the issues on appeal.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Defective Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing in January 2014, the Veteran advised the undersigned member of the Board that he wished to withdraw his appeal of the claim of service connection for bilateral defective hearing.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  

Chronic Headaches

The Veteran contends that he has chronic headaches that he believes are due to his service-connected left orbit injury.  The STRs showed that the Veteran suffered a fracture of the lamina papyracea of the ethmoid sinus when he was assaulted in service in 1970.  The STRs did not show any complaints, treatment or diagnosis for any headaches in service or until many years thereafter.  

The evidence of record includes numerous VA medical records from 1973 to 2013 and private medical reports from 2002 to 2014.  The VA medical records do not show any complaints, treatment or findings for any headaches prior to the filing of this claim in 2011.  The private medical records showed that the Veteran first reported that he had a headache in March 2007, and that he was seen for recurring headaches periodically thereafter.  

On VA TBI examination in January 2012, the Veteran reported recurrent headaches two to three times a week since he was kicked in the face in service.  The examiner noted that his headaches affected the frontal aspect and to some extent, the area between his eyes and the left periorbital region.  The headaches are not typically accompanied by nausea, vomiting or photophobia, and are not incapacitating or prostrating in nature.  The Veteran reported some intermittent sinus congestion affecting the maxillary and frontal sinuses which worsen his headaches, and are partially relieved with over-the-counter medications.  The Veteran denied any motor or sensory dysfunction, alteration of smell or taste, lack of coordination, gait or balance, seizures, bowel or bladder issues, or any endocrine, cranial nerve or autonomic nerve dysfunction.  The examiner opined that it was at least as likely as not that the Veteran's headaches were caused by or the result of the left orbit fracture injury in service.  The examiner reasoned that the evidence showed that the Veteran suffered a left orbit fracture in service and that he reported a history of persistent headaches ever since the injury.  Given the timeframe of the onset of his headaches, the nature of his facial injury and his reported persistence of symptomatology since the injury, the examiner opined that it was more likely than not that his current headaches were the result of his injury in service.  

On VA eye examination in January 2012, the Veteran's uncorrected vision was 20/40 or better.  The diagnoses included age related presbyopia, cataracts, pinguecula and blepharitis bilaterally, suspected glaucoma, and diabetes mellitus.  The examiner opined that it was less likely than not that the Veteran's headaches were proximately due to or aggravated by his service-connected left orbit fracture.  The examiner noted that the Veteran's left orbit injuries resolved during his one week hospitalization in service, that he had normal vision (20/20), full ocular motility and no further complaints when seen on follow-up a week later, and that he never reported or was treated for any residual symptoms or headaches thereafter.  The examiner also noted that his headaches are not localized to the left orbit and involve the right side of his head as well.  The examiner indicated that, given the good recovery from his injuries, the normal eye and orbit examination, and the fact that his current headaches involve both sides of his head, made it less likely than not that his current headaches were due to the left orbit injury.  

In March 2012, the resident surgeon who conducted the January 2012 VA eye examination was asked again, to review the record and provide an opinion as to the nature and etiology of the Veteran's current headaches.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and current findings.  The examiner noted that when treated for his injuries two days after the assault, the Veteran specifically denied any headaches and complained of slight nasal bleeding and tenderness with occasional diplopia, but no visual disturbance.  X-ray studies showed no evidence of any fractures, but it was believed that he had a fracture of the "lamina papyracea" (the paper thin bone separating the orbit and the ethmoid sinus) because the Veteran blew air into his orbit when he blew his nose.  The examiner noted that the air is what caused the swelling, extraocular muscle limitations and mild diplopia.  When he was discharged a few days later, his eye muscles were working normally, and there was no mention of any headaches during his hospitalization.  When seen on follow-up a week later, extraocular motility was "excellent" and the Veteran was reported to have "no residual of injury."  The STRs showed no complaints or treatment for any headaches during his remaining service.  The examiner noted that the Veteran was seen for various maladies subsequent to the facial injury, including a nervous twitch of his right eyelid, dust in his left eye and various other mild illnesses, but that there was no mention of any problems related to his left orbit injury or any headaches.  Likewise, the Veteran made no mention of any headaches on his separation examination in August 1972, and no pertinent abnormalities were noted on examination.  

The examiner also noted that when he examined the Veteran in January 2012, the Veteran reported that his headaches involved both sides of his head and that it was his sinuses and ears on both sides that gave him problems.  The Veteran did not localize the pain to his left orbital area and when asked directly, reported that his pain was on the right side as well.  The examiner concluded that, given that the Veteran did not report any headaches when first treated at a clinic following the assault, when hospitalized a few days later, on follow-up a week after his hospitalization, or at anytime during his (nearly two years of) remaining service; that his pain does not localize to the area of the injury, and based on his medical experience that fractures of the lamina papyracea with no accompanying long term motility or eye problems do not cause long term headaches, it was less likely than not that the Veteran's current headaches were related to his left orbit injury in service.  

On VA eye examination in March 2013, the examiner indicated that the claims file was reviewed and included a detailed discussion of the Veteran's complaints, medical history and current findings.  The examiner noted that there was no apparent sequel from the left orbit injury on the current examination and that ocular motility, globe position, orbital anatomy and volume, intraocular pressure and visual function were all normal.  There was no hypo- or hyperthesia, ocular, periorbital or adnexal sequela from the left orbit injury.  The examiner indicated that the Veteran was glaucoma suspect based on cup-to-disc asymmetry, and had age related mild nuclear sclerotic cataracts, bilaterally and presbyopia which were not related to the left orbit injury.  The examiner noted that the location of the Veteran's frontal headaches over the maxillary sinuses and his worsening symptoms with nasal and sinus congestion suggested that chronic sinusitis may be playing a role in his headaches.  The Veteran's recent diagnosis of non-small lung cancer with metastases to the brain would provide an alternative but equally likely cause for his increasing frequency, duration and intensity of headaches.  The examiner opined that it was less likely than not that the Veteran's left orbit injury was the cause or worsened his headaches, given the symptom constellation and more likely significant role of the aforementioned pathologies.  

A letter from a private physician, received in August 2014, was to the effect that, based on a review of the Veteran's available medical records and the physician's clinical notes, he considered it as likely as not that the Veteran's headaches were the result of, or largely caused by the fracture of the lamina papyracea of the ethmoid sinus in service.  The physician indicated that he based his opinion on his physical examination of the Veteran and his training and experience as a physician.  

Concerning the Veteran's assertions, while he is competent to provide evidence concerning his observations and experiences, such as, headaches, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, the Board notes that while the Veteran reported on VA TBI examination in January 2012, that he has had chronic, persistent headaches ever since his left orbit injury, the STRs showed that not only did he deny any headaches when treated for his injury in service, but that he never mention any headaches when he sought medical attention for various, rather minor maladies subsequent to his orbit injury.  Furthermore, the Veteran made no mention of any headaches on any of the VA treatment records from 1973 to 1982, on his original claim for VA compensation in January 1990, or when examined by VA in February 1990.  The first reported complaint of headaches was on a private treatment record dated in March 2007.  

That the Veteran would suffer from chronic headaches since service, but would never report any such problems or file a claim with VA for a disability that he has always believed was related to service more than 35 years after service, is not believable.  Further, the Board notes that while the Veteran was treated by VA for various maladies on numerous occasions from 1973 to the present, he never mentioned any headaches until the filing of this claim in 2011.  The fact that the Veteran did file a claim with VA for compensation in 1990, but never mentioned what he now claims has been chronic and persistent headaches is not reasonable.  Given the facts in this case, the Board does not find the Veteran's assertions of persistent headaches since his injury in service credible, and declines to assign his contentions any evidentiary weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the January 2012 VA opinion, and the March 2012 addendum are the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner found that the Veteran's specific denial of any headaches when treated for his left orbit injury in service, the complete absence of any reported headaches during service or until many years thereafter, the description of the Veteran's current headaches and the fact that they are not localized to the area of the injury, and the negative findings of any current residual disability from the orbit injury made it less likely than not that the Veteran's current headaches were caused by or related to the left orbit injury.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

A negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). In this case, it is the lack of continuity of complaints or medical treatment and lack of credible continuity of symptoms that the Board finds most probative in regard to whether entitlement to service connection for chronic headaches is warranted.  The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  Here, there is a lack of credible evidence that a chronic disability resulted from the in-service injury.  

In contrast, the Board does not find the favorable private opinion persuasive.  The private physician did not review the claims file and relied entirely on the Veteran's self-reported history of persistent headaches since his orbit injury in service.  Further, the physician did not offer any explanation as to the complete absence of complaints, treatment or findings of any headache problems until several decades after his discharge from service.  As discussed above, the Board does not find the Veteran's self-reported history to be credible.  Therefore, any opinion based on his unreliable assertions is of no probative value.  For these reasons, the Board finds that the favorable private opinion is less probative than the January 2012 and March 2012 VA opinions.  

Inasmuch as there was no evidence of any headaches in service or until many years thereafter, and no credible or competent, probative medical evidence relating any current headaches to service or his service-connected left orbit disability, the record affords no basis to grant service connection.  Accordingly, service connection for chronic headaches is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The appeal of the claim of service connection for bilateral defective hearing is dismissed.  

Service connection for chronic headaches is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


